Case 1:20-cv-24721-UU Document 27 Entered on FLSD Docket 12/04/2020 Page 1of 3

Anthony Proietta & Associates Investigations, LLC INVOICE: 5088855

1110 London Street Suite 101 Issued: Nov 20, 2020
Myrtle Beach, SC 29577

 

 

 

 

 

Federal Trade Commission PAY TO:
Harold E. Kirtz, Anthony Proietta & Associates Investigations, LLC
225 Peachtree Street, NE Suite 1500 1110 London Street Suite 101
Atlanta, GA 30303 Myrtle Beach, SC 29577
Case: 20-CV-24821-UU Plaintiff / Petitioner: FEDERAL TRADE COMMISSION,
Job: 5088855 Defendant / Respondent: DIGITAL INCOME SYSTEM, INC., ) a Florida corporation,

)) DEREK JONES FOLEY, aka Derek ) Jones, individually
and as an owner,) officer, and/or manager of ) Digital
Income System, Inc., )) WILLIAM FOLEY, individually
and ) as an owner, officer, and/or ) manager of Digital
Income ) System, Inc. )) CHRISTOPHER BRANDON
FRYE, ) Individually, ) ) JENNIFER HEDRICK, )
Individually, and )) KAITLYN SCOTT, ) Individually,

 

Recipient Name / Address: KAITLYN SCOTT, Home: 1271 Hadley Cir, 3202, Myrtle Beach, SC 29577

 

 

 

Manner of Service: Personal/IndividualNov 20, 2020, 12:19 pm EST

Documents: Summons with the date-stamped Complaint and signed TRO

Item Description Cost | Quantity Total
Process Service Bad Address - Summons with the date-stamped Complaint $75.00 1 $75.00

and signed TRO upon Kaitlyn Scott at 649 Tupelo Ln, Longs, SC
29568-8922 13 A, on 11/19/20 at 1pm.

 

 

 

Print Fee 90 copies at .16 each $0.16 90 $14.40
Skip Trace Skip Trace $125.00 1 $125.00
Process Service Served - Summons with the date-stamped Complaint and $75.00 1 $75.00

signed TRO upon Kaitlyn Scott at 1271 Hadley Cir, 3202 Myrtle
Beach, SC 29577 on 11/20/20 at 12:19pm.

 

 

 

 

 

 

 

Thanks for your business. Please pay the "Balance Due" upon receipt. Total: $289.40
Amount Paid: ($0.00)

Balance Due: $289.40

 

 
Case 1:20-cv-24721-UU Document 27 Entered on FLSD Docket 12/04/2020 Page 2 of 3

AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Q)

This summons for (name of individual and title, if any) lhact | yi ‘ C0) f

was received by me on (date) November. 0, WOR:

I personally served the summons on the individual at place) |O i Hacl ke . Cr
SOA Myche Beoeh, SCARIEST 7 on a Ahi X

O IT left the summons at the individual’s residence or usual place of abode with (name)

 

 

, aperson of suitable age and discretion who resides there,

 

On (date) , and maifed ¢ a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or

© I returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

Date: | I 1-806 duno

_ Alene Vahes a

Printed name and title

 

HO LoNoON $7 S7E 10)

Server's address

MYUFATLE BEACH SC 27S o77

Additional information regarding attempted service, etc:
Case 1:20-cv-24721-UU Document 27 Entered on FLSD Docket 12/04/2020 Page 3 of 3

AFFIDAVIT OF SERVICE

 

 

 

 

Case: Court: County: Job:

20-CV-24821- | United States District Court Southern District of ,FL 5088855

UU Florida

Plaintiff / Petitioner: Defendant / Respondent:

FEDERAL TRADE COMMISSION, DIGITAL INCOME SYSTEM, INC., ) a Florida corporation, )) DEREK

JONES FOLEY, aka Derek ) Jones, individually and as an owner,)
officer, and/or manager of ) Digital Income System, Inc., )) WILLIAM
FOLEY, individually and ) as an owner, officer, and/or ) manager of
Digital Income ) System, Inc. ) } CHRISTOPHER BRANDON FRYE, )
Individually, )) JENNIFER HEDRICK, ) Individually, and )) KAITLYN
SCOTT, ) Individually,

Received by: For:
Anthony Proietta & Associates Investigations, LLC Federal Trade Commission

 

 

 

To be served upon:
KAITLYN SCOTT

 

 

 

|, Adrienne Yates, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name/Address: KAITLYN SCOTT, Home: 1271 Hadley Cir, 3202, Myrtle Beach, SC 29577
Manner of Service: Personal/Individual, Nov 20, 2020, 12:19 pm EST
Documents: Summons with the date-stamped Complaint and signed TRO

Additional Comments:
1) Unsuccessful Attempt: Nov 19, 2020, 1:05 pm EST at 649 Tupelo Ln, Longs, SC 29568-8922
Spoke with a black female in her 20s or 30s who stated it was the wrong address.

2) Unsuccessful Attempt: Nov 19, 2020, 9:07 pm EST at Home: 1271 Hadley Cir, 3202, Myrtle Beach, SC 29577
Knocked on door multiple times and no one answered. Does not appear to be any lights on from looking on the outside.

3) Unsuccessful Attempt: Nov 20, 2020, 10:21 am EST at Home: 1271 Hadley Cir, 3202, Myrtle Beach, SC 29577
Knocked on door multiple times. No one answered. Confirmed what | believe to be her vehicle is here.

4) Successful Attempt: Nov 20, 2020, 12:19 pm EST at Home: 1271 Hadley Cir, 3202, Myrtle Beach, SC 29577 received by KAITLYN SCOTT. Age:

30s; Ethnicity: Caucasian; Gender: Female; Weight: 145; Height: 5'7"; Hair: Blond; Eyes: Blue; Other: White female in her 30s;
Gave documents to white female who identified herself as Kaitlyn Scott.

Subscribed and sworn to before me by the affiant who is

r _ personally known to me,
Mh ye __ [7-24
7G / awe ¥ -

 

Adrienne Yates Date

2097 Notary Public

 

Anthony Proietta & Associates Investigations, LLC
1110 London Street Suite 101

Myrtle Beach, SC 29577 2°
8436989130 = a

i, Date. Commission Expires
